PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,034,765
Issued: June 15, 2021
Application No. 15/765,337
Filed: 2 Apr 2018
For: ANTI-PD-1 ANTIBODIES AND COMPOSITIONS

: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:
:
This decision is in response to the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d),” filed August 13, 2021.

The Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) is hereby GRANTED.

The Office has re-determined the PTA to be 238 days.

Overall PTA Calculation

Formula: 
	
“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO Calculation:	225 + 74 + 0 – 0 – 61 = 238

Conclusion

Patentee is entitled to PTA of 238 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 225 + 74 + 0 – 0 – 61 = 238 days. 

The application is being forwarded to the Certificates of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 238 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional sua sponte issue a certificate of correction adjusting the PTA to 940 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Copy of DRAFT Certificate of Correction
		PTA Calculation


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,034,765
		DATED            :  June 15, 2021
		INVENTOR(S) :  Galler, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 160 days

      Delete the phrase “by 160 days” and insert – by 238 days--